Order reversed, with $20 costs and disbursements to the appellant, and the motion granted, and judgment is directed to be entered dismissing the complaint herein, with costs. There are no allegations in this complaint to show any interest of the State of New York in the subject matter of this litigation, or why it should entertain an action to declare the marital rights of the parties. Present — Peek, P. J., Glennon, Callahan, Van Voorhis and Shientag, JJ.; Callahan, J., concurs in part in the following memorandum: While the present complaint may be insufficient for failure to show matrimonial domicile in this State, I think that, if facts to establish such domicile were established (and plaintiff’s brief indicates it may be so established), this court should entertain a suit of the present nature. I, therefore, vote to reverse with leave, however, to plaintiff to serve an amended complaint.